                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 VERNON MONTGOMERY,                          )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )   C.A. No. 19-2023 (MN)
                                             )
 OFFICER LOCKWOOD, et al.,                   )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION


Vernon Montgomery, James T. Vaughn Correctional Center, Smyrna, Delaware. Pro Se Plaintiff.




February 18, 2019
Wilmington, Delaware
NOREIKA, U.S. District Judge:

I.     INTRODUCTION

       Plaintiff Vernon Montgomery (“Plaintiff”), an inmate at the James T. Vaughn Correctional

Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1 (D.I. 3). He appears

pro se and has been granted leave to proceed in forma pauperis. (D.I. 8). Plaintiff has also filed

a motion for injunctive relief (D.I. 4; D.I. 9) and a motion for subpoena duces tecum (D.I. 7). The

Court proceeds to review and screen the matter pursuant to 28 U.S.C. § 1915(e)(2)(b) and

§ 1915A(a).

II.    BACKGROUND

       Plaintiff filed a motion for leave to amend on October 30, 2016, with an attached proposed

amended complaint. (D.I. 6). The proposed amended complaint adds more information. The

motion will be granted, and the Court will order the Clerk of Court to docket the amended

complaint. The Court considers the Amended Complaint as the operative pleading. Throughout

this Memorandum Opinion it will be cited to as “D.I. 6-1.”

       Plaintiff alleges that on September 3, 2019, he asked Defendant Officer Courtney

(“Courtney”) “to get mental health because [he] was feeling homicidal.” (D.I. 6-1 at 5). Courtney

told Plaintiff to “cuff up” to talk to mental health and, Plaintiff, knowing that he was about to be

moved, began packing things on his bed. (Id.). Courtney screamed at Plaintiff, the cell food tray

slot opened, and Defendant Officer Lockwood (“Lockwood”) sprayed Plaintiff in the face with

CapStun. (Id.) Plaintiff alleges that Courtney told Lockwood to spray Plaintiff. (Id. at 6). Plaintiff

informed the officers that the last officer to spray him without provocation was fired and Courtney



1
       When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
       of a federal right, and that the person who caused the deprivation acted under color of state
       law. See West v. Atkins, 487 U.S. 42, 48 (1988).


                                                  1
replied, “so what.” (Id. at 5). Plaintiff alleges Lockwood used excessive force and also violated

D.O.C. use of force policy 8.30. (Id. at 6).

       Plaintiff was transferred to Washington, D.C. for a hearing and filed a grievance when he

returned. The grievance was returned unprocessed as a “staff issue.” (Id. at 5-6). Plaintiff

complains there is no appeal mechanism for staff issues and this constitutes “deliberate

indifference” on behalf of the Delaware Department of Correction (“DOC”) and Defendants

Warden Dana Metzger (“Metzger”) and Deputy Warden Hollingsworth (“Hollingsworth”) who

are sued in their individual and official capacities under a respondeat superior theory. (Id. at 6-7).

Plaintiff alleges the grievance policy on staff issues violates his right to due process. (Id. at 7).

       He seeks injunctive relief and compensatory damages.

III.   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C.

§ 1915(e)(2) (in forma pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from a governmental defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect

to prison conditions). The Court must accept all factual allegations in a complaint as true and take

them in the light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d

224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his Complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at

94 (citations omitted).




                                                   2
       An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1), a

court may dismiss a complaint as frivolous if it is “based on an indisputably meritless legal theory”

or a “clearly baseless” or “fantastic or delusional” factual scenario. Neitzke, 490 U.S. at 327-28;

see also Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d

1080, 1091-92 (3d Cir. 1995) (holding frivolous a suit alleging that prison officials took an

inmate’s pen and refused to give it back).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Federal

Rule of Civil Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240

(3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim

under § 1915(e)(2)(B)). Before dismissing a complaint or claims for failure to state a claim upon

which relief may be granted pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A,

however, the Court must grant a plaintiff leave to amend his complaint unless amendment would

be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF




                                                  3
Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted. See id.

at 10.

         Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.

See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

IV.      DISCUSSION

         Plaintiff has alleged what appear to be cognizable and non-frivolous excessive force claims

against Lockwood and Courtney. Plaintiff will be allowed to proceed against Lockwood and

Courtney.

         A.     Respondeat Superior

         Plaintiff is clear that he names Metzger and Hollingsworth as defendants in their

supervisory positions under a theory of respondeat superior. Liability in a 42 U.S.C. § 1983 action

is personal in nature, and to be liable, a defendant must have been personally involved in the

wrongful conduct. That is to say, a defendant is “liable only for [his] own unconstitutional




                                                  4
conduct.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), rev’d on other

grounds sub nom. Taylor v. Barkes, 575 U.S. 822 (2015). Hence, respondeat superior cannot form

the basis of liability. Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005); see also Alexander v.

Forr, 297 F. App’x 102, 104-05 (3d Cir. 2008) (constitutional deprivation cannot be premised

merely on the fact that the defendant was a prison supervisor when the incidents set forth in the

complaint occurred). “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff

must plead that each Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S. at 676.

        ‘“[T]here are two theories of supervisory liability, one under which supervisors can be

liable if they established and maintained a policy, practice or custom which directly caused the

constitutional harm, and another under which they can be liable if they participated in violating

plaintiff’s rights, directed others to violate them, or, as the persons in charge, had knowledge of

and acquiesced in their subordinates’ violations.’” Parkell v. Danberg, 833 F.3d 313, 331 (3d Cir.

2016) (quoting Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010)).

        It seems that Plaintiff seeks to hold Metzger and Hollingworth liable based upon the DOC

policy that “staff issue” grievances are returned non-processed with no right of appeal. Plaintiff’s

claim fails, however, because an inmate does not have a “free-standing constitutionally right to an

effective grievance process.” Woods v. First Corr. Med., Inc., 446 F. App’x 400, 403 (3d Cir.

Aug. 18, 2011) (citing Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991)). The denial of grievance

does not in itself give rise to a constitutional claim as Plaintiff is free to bring a civil rights claim

in District Court. Winn v. Department of Corr., 340 F. App’x 757, 759 (3d Cir. 2009) (citing Flick

v. Alba, 932 F.2d at 729). Plaintiff has done just that. He alleges that Lockwood and Courtney

used excessive force in September 2019.




                                                   5
       Plaintiff states non-cognizable and frivolous claims against Metzger and Hollingsworth.

Therefore, the Court will dismiss the claims against them as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and § 1915A(b)(1).

       B.         Eleventh Amendment

       The DOC is an agency of the State of Delaware. The Eleventh Amendment protects states

and their agencies and departments from suit in federal court regardless of the kind of relief sought.

Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). “Absent a state’s consent,

the Eleventh Amendment bars a civil rights suit in federal court that names the state as a

defendant.” Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981) (citing Alabama v. Pugh,

438 U.S. 781 (1978)). Delaware has not waived its immunity from suit in federal court; although

Congress can abrogate a state’s sovereign immunity, it did not do so through the enactment of

42 U.S.C. § 1983. See BrooksBMcCollum v. Delaware, 213 F. App’x 92, 94 (3d Cir. 2007). In

addition, dismissal is proper because the DOC is not a person for purposes of § 1983. See Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 71(1989); Calhoun v. Young, 288 F. App’x 47

(3d Cir. 2008).

       Accordingly, the Court will dismiss the claims against the DOC pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(iii) and § 1915A(b)(2) as it is immune from suit.

       C.         Injunctive Relief

       Plaintiff seeks preliminary and permanent injunctive relief to allow inmates to submit

grievances and require the DOC to process inmate complaints against staff. (D.I. 4). A preliminary

injunction is “an extraordinary remedy that should be granted only if (1) the plaintiff is likely to

succeed on the merits; (2) denial will result in irreparable harm to the plaintiff; (3) granting the

injunction will not result in irreparable harm to the defendant; and (4) granting the injunction is in




                                                  6
the public interest.” NutraSweet Co. v. Vit-Mar Enterprises, Inc., 176 F.3d 151, 153 (3d Cir. 1999)

(“NutraSweet II”). The elements also apply to temporary restraining orders. See NutriSweet Co.

v. Vit-Mar Enterprises., Inc., 112 F.3d 689, 693 (3d Cir. 1997) (“NutraSweet I”) (a temporary

restraining order continued beyond the time permissible under Rule 65 must be treated as a

preliminary injunction and must conform to the standards applicable to preliminary injunctions).

“[F]ailure to establish any element in [a plaintiff’s] favor renders a preliminary injunction

inappropriate.” NutraSweet II, 176 F.3d at 153. Furthermore, because of the intractable problems

of prison administration, a request for injunctive relief in the prison context must be viewed with

considerable caution. Rush v. Correctional Med. Services, Inc., 287 F. App’x 142, 144 (3d Cir.

2008) (citing Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

         To support his motion, Plaintiff provided a grievance he submitted complaining he was

assaulted by corrections staff and the informal resolution indicating it was returned unprocessed

as a staff issue. (D.I. 3-1 at 3). In seeking injunctive relief, Plaintiff omits that for staff issues, in

most cases, the avenue of relief to request an investigation of actions of security staff personnel is

to write to the Unit Commander. (Id. at 7). If an inmate is dissatisfied with the response from the

Unit Commander, then the inmate may appeal that decision to the operations superintendent and

ultimately to the warden. (Id.). Nor did Plaintiff refer to the fact that his grievance was referred

to the Unit Commander as a staff issue. (Id. at 5).

         Plaintiff has failed to show a likelihood of success on the merits and has failed to

demonstrate irreparable harm. Therefore, the Court will deny the motion. (D.I. 4). In addition,

the Court will dismiss that portion of the prayer for relief that seeks injunctive relief on the same

issue.




                                                    7
       D.      Video Camera Footage

       Plaintiff has filed a motion for subpoena duces tecum. (D.I. 7). What he asks, however, is

that the DOC be required to preserve video camera footage of the September 3, 2019 incident. The

Court construes the filing as a motion to preserve evidence.

       A party who is aware that evidence might be relevant to a pending or future litigation has

an affirmative duty to preserve this material. See Howell v. Maytag, 168 F.R.D. 502, 505 (M.D. Pa.

1996) (citing Baliotis v. McNeil, 870 F. Supp. 1285, 1290 (M.D. Pa. 1994) (stating that a duty to

preserve evidence, independent from a court order to preserve evidence, arises where there is

knowledge by the plaintiff of the existence or likelihood of litigation)); accord Telecom Intn’l Am.,

Ltd. v. AT & T Corp., 189 F.R.D. 76, 81 (S.D.N.Y. 1999) (citing, inter alia, Kronisch v. United

States, 150 F.3d 112, 126 (2d Cir. 1998) (“the duty to preserve material evidence arises not only

during litigation but also extends to that period before litigation when a party should have known

that the evidence may be relevant to future litigation.”)).

       Here, Plaintiff filed grievances and his complaint regarding staff assault was investigated.

Hence, it is reasonable to assume that the DOC and its employees had notice of this potential

litigation. Therefore, the Court will grant the motion for the DOC and its employees (including

Defendants) to preserve video footage at issue to the extent that it exists.

V.     CONCLUSION

       For the above reasons, the Court will: (1) grant Plaintiff’s motion for leave to amend his

complaint (D.I. 6); (2) order the Clerk of Court to docket the proposed amended complaint (D.I.

6-1) as the Amended Complaint; (3) deny Plaintiff’s motion for injunctive relief (D.I. 4) and

dismiss that portion of the prayer for relief that seeks injunctive relief on the same issue; (5) grant

Plaintiff’s motion to preserve evidence and order that the DOC and its employees (including




                                                  8
Defendants) shall preserve the September 3, 2019 video footage of the incident at issue to the

extent that it exists; (6) allow Plaintiff to proceed on the excessive force claims against Officer

Lockwood and Officer Courtney; and (7) dismiss Defendants Delaware Department of Correction,

Warden Dana Metzger, and Deputy Warden Hollingsworth pursuant 28 U.S.C. §§ 1915(e)(2)(B)(i)

and (iii) and 1915A(b)(1) and (2) as the claims are frivolous and the Department of Correction is

immune from suit.

       An appropriate Order will be entered.




                                                9
